Little, J.
An action to recover damages on' the part of Berkner, for personal injuries which he alleged the defendants had inflicted on him, was tried, and there was a verdict for the defendants.
1. In his bill of exceptions the plaintiff in error alleges that the trial judge erred in overruling the demurrer which he filed to the pleas of the defendants. Evidently the main purpose of the de*958murrer was to call in question the sufficiency of the defendants’ answers as pleas of justification. We are of the opinion that the answers filed can not in law be treated as pleas of justification. The action brought by the plaintiff sought a recovery in damages for a tort, and the Civil Code, § 3891, declares that in every case of a tort, if the defendant was authorized by law to do the act complained of, he may plead the same as a justification. The test, therefore, to which the answers are to be subjected to determine whether or not they can properly be classed as pleas of justification is, first, do the answers admit the battery as set out in the petition; second, do the matters set up as a reason for committing the battery, in law, authorize the defendants to commit the battery? If the pleas be wanting in either of these particulars, they are not pleas of justification. An examination of the answers discloses that they do not admit the assault and battery as charged in the petition. In order to make a plea one of justification, it must plainly admit that the act as charged in the petition was committed by the defendant. Under such a plea there can be no issue between the parties as to whether the acts charged were committed by the defendant, but the only issue raised is whether the defendant was in law justified in doing the acts for which the plaintiff seeks redress. The answers in this case therefore can not be considered as pleas of justification. By the Civil Code, §3892, it is declared that what does not amount to a justification may be pleaded in extenuation and mitigation of damages; and while, much of the matter contained in the answers could well have been omitted, we are not aware of any reason why the answers should have been stricken, but, on the contrary, are of opinion that the matter which they contained could properly be pleaded in extenuation or mitigation of damages, under the code section just cited.' Those grounds of the demurrer not directed to the answers as pleas of justification do not raise issues of sufficient importance to cause the pleas to be stricken. Although much of the language and many of the expressions contained in the answers to which these grounds of the demurrer are directed are objectionable, and add no weight to the material averments of the plea, and should not have been set out, yet they can properly be treated as mere surplusage.
2. The motion for a new trial contains 35 grounds. A careful examination of each of these, in connection .with the brief of evi*959dence and the charge given to the jury, has resulted in the conclusion that the trial judge erred in overruling the motion for a new trial. The particular causes for a reversal of the judgment will be hereafter specifically set forth. In the meantime, however, a number of immaterial errors, set out in some of the grounds of the motion other than those particularly mentioned, appear to have been committed on the trial; but they are not of sufficient importance of themselves to work a new trial. These errors are found set out in the first, second, eighteenth, and other grounds which are indicated in what will be hereafter said. The grounds not thus indicated or specifically set out do not show the commission of error. In the fourteenth ground of the motion, error is assigned to the action of the court in instructing the jury as follows: “ It is a rule of law in this State, laid down in the code, that in all cases of assault and battery (and the charge in this case on the part of the plaintiff is that the defendants did commit an assault and battery upon him, and the plea of the defendants admits that an assault and battery was committed on the plaintiff) the law permits, wherever an assault and battery is made, and an effort is made on the part of the person inflicting that assault and battery to justify, that is to say, to show that the person who inflicted the assault and battery was justified in that battery, the law says that the jury trying the case may have shown to them by the testimony any opprobrious words used by the person beaten to the person beating, by the person who inflicts the injury or battery or beating, in order that the jury trying the case may pass upon the question of ■whether or not the battery inflicted was disproportionate to the opprobrious words, if they were insulting words and opprobrious words, whether the battery inflicted was disproportionate to the words used.” • The provisions of our code to which undoubtedly the trial judge had reference in this part of his "charge aTe to be found in the Penal Code, § 103, which is in the following language : “ On the trial of an indictment for an assault, or an assault and 'battery, the defendant may give in evidence to the jury any opprobrious words, or abusive language, used by the prosecutor, or person assaulted or beaten; and such words and language may or may not amount to a justification, according to the nature and extent of the battery, all of which shall be determined by the jury.”
In terms the provisions of this section are only applicable in the *960trial of one who is charged with the offense of assault, or assault and battery, and they have no applicability to a civil case, so far as they may be construed to allow the jury to find opprobrious words to be such a justification for an assault and battery as to prevent a recovery by the plaintiff. On the contrary, our Civil Code, § 3826, but declares the doctrine of the common law when it lays down the rule that “ a physical injury done to another gives a right of action, whatever may be the intention of the actor, unless he is justified under some rule of law.” The rule for measuring damages in such an action is stated (Civil Code, § 3905) in these words: “ If the injury be small, or the mitigating circumstances be strong, nominal damages only are givén.” The suit here is to recover damages for physical injuries. The plaintiff is entitled, when he shows that these injuries were inflicted by the defendant, to recover nominal damages at least, unless the defendant on his part shows that he was justified, under the law, in the commission of the assault or battery, or both. As we have said, the rule that opprobrious words may, in the estimation of the jury, afford a justification of an assault and battery, is confined to the trial of one who is charged on the criminal side of the court with assault and battery as an offense against the laws of the State. At common law opprobrious words would never justify an assault or battery (Berry v. State, 105 Ga. 683), and we have no statute which makes such words a justification in a civil action. It must therefore be ruled that the charge complained of was error. While this is true, evidence of opprobrious words or abusive language may nevertheless properly go to the jury, not as proof of justification, but to be considered in extenuation and mitigation of damages which must be awarded, except in cases where the acts admitted or proved are justified.- We know of no rule of law, when a physical injury is shown to have been intentionally inflicted, which bars the right of the injured person to at least recover nominal damages, when it appears that the only cause for the infliction of the injury was opprobrious words used by the person injured to him who caused the injury. We are, of course, dealing with the charge as set out in a ground of the motion, and can not be understood as intimating anything in relation to the other claim made by the defendants that' what they did was in consequence of a belief on their part that the plaintiff was about to draw and use a weapon. The evi*961dence in relation to that and other circumstances is for the jury; but inasmuch as opprobrious words and abusive language will not of themselves free a person who actually committed an assault and battery from liability in an action for damages, it is not, we think, necessary to discuss or pass upon the question of the mutual rights of the' father, son, and son-in-law to protect each other.
3. Another ground of the motion complains that the court erred in charging the jury that they were not authorized to consider the question of punitive damages, and that they were not authorized to find punitive damage's for the plaintiff, but, if they should find damages for the plaintiff, their verdict should be for such damages ■“as will compensate him for the injury inflicted upon him, if such injury has been inflicted upon him, from which he still suffers, as well as such injuries suffered from time to time in the past, in the way of physical injury, as well as compensation for wounded feelings.” We have not quoted in full the part of the charge complained of, because of its length, but we gather from it that the charge instructed the jury that in a case like this they were not authorized to find punitive damages. So construed, we think the ■charge was error.. In the case of Ratteree v. Chapman, 79 Ga. 574, it was ruled by this court that under the law of this State, in actions for torts, when there are aggravating circumstances, the jury may give additional damages, either to deter the wrong-doer from repeating the trespass, or as compensation for wounded feelings. The action brought in that case was to recover damages for an assault and battery which the plaintiff alleged the defendant had inflicted on him; and in the case of Parker v. Lanier, 82 Ga. 216, which was an action to recover damages alleged to have been sustained by the plaintiff at the hands of the defendant in consequence of an assault and battery, this court expressly ruled that punitive damages as well as compensatory damages, might be awarded. Under these authorities it must be ruled that this part of the charge was error. We, of course, do not mean to be understood as saying or intimating that under the evidence in this case the jury should or should not have awarded punitive or exemplary damages.' The plaintiff contended that the defendants, without cause or any mitigating circumstances, committed an aggravated battery on him. Whether they did so or not, whether there were aggravating circumstances or not, are all questions for the jury ; but in the charge excepted to *962the jury were instructed that they could not consider the question of. punitive damages. As was said by Mr. Justice Simmons in Batteree v. Chapman, supra, “ Whatever may have been the dispute amongst text-writers and courts heretofore, as to this question, . . the legislature has settled it in this State; ” and he then proceeds-to quote from the Civil Code, § 3906, which declares, in effect, that where there are aggravating circumstances either in the act- or in the intention, in the commission of a tort, the jury may give additional damages, either to deter the wrong-doer from repeating-the trespass, or as compensation for the wounded feelings of the plaintiff. Under these rulings it must be held that the charge-complained of was error.
4. It is further complained that the court erred in ruling, over the objection of, the plaintiff, that the plea filed by the defendants in this case was a sufficient plea of justification to entitle the defendants to the opening and conclusion in the argument before the. jury. It is not necessary for us to repeat what we have said above, that in our judgment the answers filed were not pleas of justification, but from what has been said on that point it is clear that the defendant was not entitled to the opening and conclusion, which has been ruled by this court to be an important right. This right-is only secured when the plea admits the commission of the acts as they are charged in the petition. Such an admission is necessary to characterize the plea as one of justification, which alone authorizes the defendant to have the opening and conclusion. It-was ruled in the case of Ransone v. Christian, 49 Ga. 491, construing the Civil Code, §3891, which relates to pleas of justification, that under the law of this State a plea of justification, filed in a case of libel, admitted not only the publication but the manner of it as charged in the declaration. See also, to the same effect, Ocean S. Co. v. Williams, 69 Ga. 251. And in the case of Seymour v. Bailey, 76 Ga. 338, being a case wherein the plaintiff sought to recover damages because the defendant “ with an ax-helve and with his fist gave and struck petitioner a great many violent-blows,” etc., it was held, “that it was not a sufficient plea of justification to allege that the plaintiff made an assault upon the defendant, and would have beaten and ill-treated him if he had not immediately defended himself against the plaintiff, and therefore he did a little beat, ill-treat, and wound the plaintiff necessarily *963and unavoidably, and the plaintiff, by his assault, brought it upon himself; ” and that the plea did not give the defendant the right to open and conclude before the jury. Under the plea filed in this case much of the matter alleged in the petition was not admitted, but was denied. The effect of a plea of this character is to still leave upon the plaintiff the burden of proving those allegations not admitted. Hence, the plea was not one of justification, and did not give to the defendants the right to open and conclude.
We have not, for want of time, been able to take up the grounds of the motion seriatim, but it is believed that the rulings herein made and the reasons assigned for the same cover' all the material points made in the record.

Judgment reversed.


All the Justices concurring, except I/iompkin, P. J., absent, and Candler, J., not presiding.